   Case 4:18-cv-00151-RSB-CLR Document 51 Filed 01/27/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION
                                  IN ADMIRALTY


 JSM MARINE LLC,

                 Plaintiff,                                   CIVIL ACTION NO.: 4:18-cv-151

         v.

 CLAUDIA N. GAUGHF,

                 Defendant.



                                             ORDER

        Plaintiff JSM Marine LLC filed this admiralty proceeding to recover an award, pursuant to

the law of salvage, for services rendered to Defendant Claudia N. Gaughf’s vessel—the MIST

APPROACH—following Hurricane Matthew in October of 2016. (Doc. 1.) On September 11,

2019, the Court granted summary judgment in favor of Plaintiff. (Doc. 44.) In its Order, the Court

awarded Plaintiff a sum to be paid by Defendant for the salvage and the Court also held that

Plaintiff was entitled to recover attorney’s fees from Defendant. (Id. at p. 36.) The Court ordered

the parties to file briefs regarding the amount of fees that should be awarded. (Id.) The parties

timely filed those briefs, (docs. 46, 47), and Plaintiff also filed a Bill of Costs outlining the costs

that it claimed should be taxed against Defendant, (doc. 48). The parties have since advised the

Court that they have reached an agreement regarding the attorney’s fees and expenses and the costs

of litigation to be paid to Plaintiff. (Doc. 50, p. 1.) Additionally, Defendant has remitted payment

to Plaintiff for the salvage award, (id.), and Plaintiff has filed a satisfaction of judgment as to that
   Case 4:18-cv-00151-RSB-CLR Document 51 Filed 01/27/21 Page 2 of 2




payment, (doc. 49). In light of all the foregoing, the parties have jointly requested that the Court

deem the attorney’s fees issue to be moot and close the case. (Doc. 50, p. 2.)

       Accordingly, the Court finds the issue of attorney’s fees and costs to be MOOT and thus

declines to render a decision as to the appropriate amount of attorney’s fees, (see docs. 46, 47), or

as to the appropriate amount—if any—of costs to be taxed to Defendant, (see doc. 48). Judgment

having already been entered in this case, (doc. 45), it remains CLOSED.

       SO ORDERED, this 27th day of January, 2021.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                 2
